NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FELINCIA PHANG; HENDRICK LIAUW,                 No.    14-71846

                Petitioners,                    Agency Nos.       A088-102-228
                                                                  A088-102-229
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N. R. SMITH, Circuit Judges.

      Felincia Phang and Hendrick Liauw, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition

for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where it was filed over two years after the BIA’s final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish materially

changed circumstances in Indonesia to qualify for the regulatory exception to the

time limit for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi,

597 F.3d at 987-90 (evidence must be “qualitatively different” to warrant

reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-71846